 RECEYED                                IN THE UNITED STATES DISTRICT COURT

                                        FOR THE WESTERN DISTRICT OF TEXAS
                                                                                               FILED
                                                                                                        MAY 2 12020
C'-
                                                   AUSTIN DIVISION
ylE                                                                                           CLERK,   U.S.    1STRICT COURT
8'i'                                                                                         WESTETRlcT OF TE)(,A$
                                                                                               BY      frTV
                                                                                                    I   I       DEPUTY CLERK
       JOHNNY SATURN,                                         §      CAUSE#LOOJ"Y'1LU
       Plaintiffs,                                            §      DEMAND FOR JURY TRIAL

       vs.                                                    §

       AUSTIN BERGSTROM INTERNATIONAL                          §

       AIRPORT                                                §

       Defendants.                                            §




                                     MOTION TO AMEND ORDER AND JUDGMENT

       Plaintiff JOHNNY SATURN files this Motion to Amend Order and Judgment pursuant to                      FED.R.

       CIV. P. 52(b), 59(e) or, in   the alternative, FED.   R. CIV.   P.60 and respectfully asks the Court to

       amend its Order and Judgment dismissing his claims against Defendants A.B.I.A.

       to re-open the case for the purpose of adjudicating his claim for damages resulting from
       damages accrued as a result of Defendant A.B.I.A. and its travelers and employees and

       contractors wrongful doing in support of this Motion, Plaintiff JOHNNY SATURN state the

       following:

                                                             Facts

             1- On May 18th, 2020, the Court issued it Order and Judgment, denying Plaintiffs'

       Saturn Default Judgment and interest to seek relief for damages accrued and granting the

       defendants' motions to dismiss on the ground of Plaintiffs Saturn complaint is being frivolous.

       In its Order,   the Court did not recognize that the plaintiff Saturn was previously discriminately

       profiled as illegal immigrant while he was U.S. Citizen.

             2- However, the Court did not address the issue           of outstanding damages sought by Plaintiff
       Saturn. Plaintiff Saturn now seeks an order from the Court reopening his case awarding him


                                                                                                                       1
damages in the Requested amount.

                                                Argument

             Standard of Review Under FED.      R. CIV. P.   59(e), a party may file a motion to alter or

amend   a   judgment no later than 10 days after entry of the judgment. Motions to amend or

alter the judgment should be granted when there exists "a manifest error of law or fact, so as

to enable the court to correct its own errors and thus avoid unnecessary appellate procedures."
Meghani v. Shell Oil Co., 2000 U.S. Dis.    LEXIS 17402      *2, (S.D. Tex. Aug. 24, 2000) (citing Divane

v. Krull Elec. Co., Inc., 194F.3d 845, 848 (7th Cir. 1999) (internal citations omitted)); see also

Kyle v. Texas, 2006 WL3691204 (W.D. Tex. Oct. 31, 2006) (granting a motion to reconsider

under FED.    R. CIV. P.   59(e) and reversing the court's previous denial of a motion to remand

based on a manifest error of law)). A court has discretionary authority to amend its prior

decision. See Weber v. Roadway Exp., Inc., 199 F.3d 270, 276 (5th Cir. 2000). Fed.          R.    Civ. P. 60(a)

further provides that"[t]he court may correct      a   clerical mistake or a mistake arising from

oversight or omission whenever one is found in a judgment, order, or other part of the record.

The court may do so on motion or on its own, with or without notice." Under Fed.             R.   Civ. P.

60(b), the Court may relieve a party from a final judgment or order          if a mistake was made or
any other reason that justifies relief.



II.   The Court's Order and Judgment did not Address State Defendants' A.B.I.A. Failure to pay

Plaintiff Saturn Damages for creating situations in every international airport and foreign

country as defamatory public speech and slandering were witnessed by this City of Austin local

police and every else international airport local police and every else foreign county local police

and Airport Police officers in every International airport and in Montreal Quebec Canada where

defamatory public speech slandering were made in crowded busy public tourist downtown.

Plaintiff Saturn causes of action included a claim based on national origin discrimination

under Title VI and a request for actual and compensatory damages against the defendant

entities. See Second Am. Compi. at 18 (Dkt. No. 54). Title VI of the Civil Rights Act of 1964


                                                                                                              2
prohibits discrimination in federally-assisted programs and permits a claim for compensatory

damages.

See 42 U.S.C. § 2000d; see also Alexander v. Sandoval, 532 U.S. 275, 279 (2001) (holding that

private individuals may sue under Title VI to obtain both injunctive relief and damages).

The U.S. Airports are considered federally assisted programs airports.

Article III of the U.S. Constitution prohibits courts from ruling on nonjusticiable

controversies, including cases in which the controversy has become unsolved. See Flast v.

Cohen, 392 U.S. 83, 95 (1968). However, a case involving a claim for damages that has yet to be

determined is not moot. See Gulf Pub. Co. v. Lee, 679 F.2d 44, 46 n.2 (5th Cir. 1982) ("Claims

for money damages ordinarily prelude a finding moot unless the parties have settled the
case."); see also 13A Wright, Miller & Cooper, Federal Practice and Procedure § 3533.3 at 262

(2d ed. 1984) ("Damages should be denied on the merits, not on grounds of mootness."). Even

in cases where one of the several issues presented becomes moot, the remaining live issues

fulfill the constitutional requirement of a case or controversy. Powell v. McCormack, 395 U.S.
486, 497 (1969).

Ill.   As discussed in Plaintiffs' Partial Motion   for Summary Judgment suspect conspiracies from

defendant A.B.I.A. with ex homeowners and ex classmates and ex Starbucks baristas and

workers of National Instrument company among many else l.T. engineers, and lawyers.

The plaintiff Saturn has restated the two paragraphs which were considered delusional and

incomprehensive by Magistrate Judge.

The Court need not reach the issue of mootness or unsolved issued with no access to appellate
court nor with no access to Jury Trial until the damages claimed can be settled or

resolved on the merits. Accordingly, Plaintiff Saturn requests that the Court amend its Order

and Judgment dismissing Plaintiff Saturn claim as unsolved or dismissed with prejudice as

frivolous and to reopen the case in order to adjudicate Plaintiff Saturn requested damages.

                                                Prayer

WHEREFORE,   Plaintiff Johnny Saturn demand that this Motion be granted, and the Court
amends its Order and Judgment in accordance with the above-requested relief.

                                                                                                 3
DATED: May 19, 2020

Respectfully submitted,

Johnny Saturn



                          U.S.   District Clerk



                          The Honorable U.S. District Judge
                                                                                                       'H h)1LU




                                             Exhibit# I

                            NOTICE TO CEASE AND DESIST

Johnny Saturn
4710 Gray Fox Dr.
Austin Tx. 78759 U.S.A.


Date April 14, 2020




Via: Certified mail




    Defamation of Character, Libel, Slandering, Stalking, Intrusion, Violation to
       people privacies, attacking while using biochemical weapon, committing
   terrorist act by using satellites sabotage and advanced wireless gps tracking
       systems, illegal Wi-Fi and utilizing bio-nuclear fogs hacking technologies.



Dear

Spectrum

12012 N Mo Pac Expy, Austin, TX 78758 U.SA.

+1(844) 316-8554




Johnny Saturn is a respected professional, and he has spent his life building a positive reputation.

Nevertheless, we have been informed that you have been maliciously spreading harmful defamatory

public speech after you had intruded our ex leased residential house while slandering harmful public

defamatory speech words that are damaging to the complainant personal and professional character.




                                                                                                       Page   1   of
                                                                                                                 '+1   h)ILUL




It   is   unlawful for an individual to make criminal slandering, defamatory public speech, criminal stalking
and intrusion which intend to harm the reputation, health and character of another party.




It has been defined in law school that stepping over the lawn area by placing one foot on the lawn from

the sidewalk is intruding. Y'lJ employee Mohammad Raeid had showed up on the street driving y'Jl Time
Warner van at noon of May 29, 2010. Y'll employee Mohammad Raeid had parked y'll company van on

the road in parallel to a car which was park at the neighbor end of house border. He had stepped out of
the van in the middle of the road, walked off to the kitchen window while intruding the front yard by
many feet than he had walked back to his van. While he was walking back to his van, he had seen me

walking to the corner of the house to find out what he was trying to accomplish by walking to the
backyard fence border where the AC unit is at, under the kitchen window. V'll employee Mohammad

Raeid had slandered me what could mean:" Good           it happened to you, or you deserve it." I had an
intruder that early morning or overnight who had intruded my ex leased house and thrown poison on
me while sleeping. The intruders had obtained my leased extra ex-home keys copies from the Ex-Home

owners couple while utilizing wireless gps tracker and satellite sabotage.




Reporting that the complainant was Kristen Indiana stalker has never been true. Reporting the

complainant had made Car bomb in his car while it was parked in his parent house garage, but the said
ended up being rumors as slandered in the ABIA. by        a   short White skinny lady of black eyes and black

hair on May 16, 2010 at 04:35 am. should not has existed. However, because it should had existed in

Starbucks to serve the interest of Kristen Indiana barista public defamatory speech and libel, y'll

Spectrum company by its employees and contractors should have committed libel, defamation, criminal

slandering and conspiracy while such rumors were going on in the Airport. Y'II employee Mohammad
Raad       from Lebanon had showed up driving y'll company van during his time of employment working
hours. Therefore, y'll company had directly committed offenses.




 If you do not cease all related criminal slandering, defamatory public speech,
online libel, criminal gangs stalking, intrusions, hacking, violations to federal
privacies laws, possibly being involved in utilizing bio-nuclear clouds, illicit WI-Fl




                                                                                                                Page 2 of
                                                                                                              'I.I   I,)IWL




intrusion, hacking, satellite sabotage, wireless gps., Tracking, Stalking GPS.;
Federal lawsuits will be brought against y'll.




In addition, this shall serve as pre-suit letter demanding that y'lI provide us written assurance by May
14, 2020   that y 'II will cease and desist from making further defamatory public speech slandering and

criminal gangs stalking.




If you do not comply with this cease and desist letter by the aforementioned date, a lawsuit may be
filed in the appropriate Federal Court of proper jurisdiction seeking monetary damages as well as pursuing

all available legal remedies for y'll criminal defamatory public speech slandering and criminal stalking.




Sincerely

Johnny Saturn




                                                                                                             Page 3 of
I4.Q7777U.Lfl                                                                                        'H I.)IiUt




                                                                     Exhibit#2

                                           NOTICE TO CEASE AND DESIST

                Johnny Saturn
                4710 Gray Fox Dr.
                Austin Tx. 78759 U.S.A.


                Date: April 13,   2020




                Via: Certified mail




                     Defamation of Character, Libel, Slandering, Stalking, Intrusion, Violation to
                     people privacies, attacking while using biochemical weapon, committing
                     terrorist act by using satellites sabotage and advanced wireless gps tracking
                     systems, illegal Wi-Fi and utilizing bio-nuclear cloud hacking technologies.



                Dear

                Starbucks Arboretum Market

                Located at 9722 Great Hills Trail Ste 380, Austin, TX 78759 U.S.A.


                &&

                Starbucks North America Head Quarter

                Located at 2401 Utah Avenue South Seattle, WA 98134 U.S.A.


                &&

                Kristen Indiana Starbucks Arboretum Market Barista

                At 9617 Great Hills Trail, Austin, TX 78759

                &&




                                                                                                     Page   1   of
                                                                                                              'l.,t.)Iiuz   I




Amanda Massachusetts Starbucks Arboretum Market barista

At 3625 Duval Rd, Austin, TX 78759

&&

Starbucks Arboretum Market Manager

At 9722 Great Hills Trail Ste. #380, Austin, TX 78759.

&&

Starbucks Banstas guy of May-June, 2010

Located at 1301 St Catherine St      E,   Montreal, Quebec H2L 2H4, Canada




Johnny Saturn is a respected professional and has spent his life building a positive reputation.

Nevertheless, we have been informed that you have been maliciously spreading harmful defamatory

public speech that is damaging to the complainant personal and professional character.




It   is   unlawful for an individual to make criminal slandering defamatory public speech and criminal
stalking which intend to harm the reputation and character of another party.




Reporting that the complainant was Kristen Indiana stalker has never been true. Reporting the

complainant had made Car bomb in his car while it was parked in his parent house garage, but the said
ended up being rumors as slandered in the ABIA. by a short White skinny lady of black eyes and black

hair on May 16, 2010 at 04:35 am. should not has existed in Starbucks to serve the interest of y'H barista

public defamatory speech and libel.

Running fallacious public speech against complainant in Starbucks stores in America and in Montreal

Quebec Canada should not have been y'll Starbucks Barista business. Running fallacious rumors against

complainant in Austin Community College, HEB store located off the intersection of Braker In. & N.

Research Blvd., Barnes and Nobles Stores, COSTCO, RANDALLS, RANDALLAS STARBUCKS, Austin Yellow




                                                                                                             Page 2 of
                                                                                                                  'H   IZU




Cab, Austin Cab, Lone Star Cab, City   of Austin, Churches, Mosques and near ex.   FBI   office off Jolly Ville

Rd. should   not have happened.

Y'll barista used to pretend being stalked while y9I Barista Kristen Indiana used to stalk complainant

while she used to be driving her Grand-Mother light blue 2002 Mercury Sable when complainant used to

run on Jollyville Rd.. Y'll barista used to run roomers in the neighborhood and at nearby neighbors where
complainant has lived. Y'll baristas were conspiring with ex homeowners, ex used car lot dealer

partnership business workers, lawyer, and with complainants most ex employers. VII barista used to

conspire on complainant at Seton Brackenridge Hospital off 15th. ST. Austin Tx. 78701, and at U.T.
Austin. Y'll Starbucks Arboretum store manager used to slander' Terro, terro, terro terrorist,;

just let me know how may I help you while she used to run toward the complainant to serve him." Y'll
barista Kristen Indiana used to conspire on complainant with a skinny tall muscle guy who had shocked

the complainant up at Exxon ex Tiger Market off Braker In. and N. Research Blvd. Austin Tx. 78759, on
2007 at 3:30 am..


Y'Il barista had either intruded my ex-leased house, or hired someone   to intrude it prior to May 29, 2010
am. seeking to steal police report against the skinny tall guy, and unfiled prepared lawsuit documents

against Ray Mondo Lopez and his partners Michael Robert Long and Uwe I. Wendel for; Adam Ahmad,

Ala Awsah, Ala Awshah brothers, Mohammad from Bethlehem Israel or Palestine, Awshah parents, Ziad

Ahmad, Ahmad Ahmad of AM Petroleum Inc., Safa Trading Establishments Inc. and their Jordanian,

Palestinian, North African employees and their gangs. Y'll barista used to conspire with at least two

ABIA. workers.


Y'll barista Amanda from Massachusetts seemed to have been conspired with Mondo Lopez, Justin &

Brianna McKinney and their tenants, roommates and visitors. V'll barista Kristen Indiana used to run

fallacious rumors, and she used to conspire with tenants, roommates and visitors of 4504 Balconies

Wood Dr. Austin Tx. 78759 where there is online nursing school dormitory place.

V'll barista used to profile complainant illegal immigrant while he has been American Citizen. Yll barista

Kristen Indiana used to slander 2006, 2007 and beyond that' She needs to teach American ladies how

not to like the complainant. Christy or Kristen Indiana used to slander that" She doesn't have friends in
Austin Tx., all her high school friends were in Indiana." Most Starbucks Arboretum Market ladies' clients

were against her. Kristen Indiana should have been conspiring with Jeorje Faddoul who has partner owner at Gas

Fam Texaco, Jeorje Awad at Lee County Petroleum and Jeorje Saleimeih with Anue Systems Inc. while pretendinç




                                                                                                                  Page 3 of
1£   p7   U1fl                                                                                                                 'H   I)IiUL




                 that" She needs people to understand her lying episodes." She had Slandered once in Starbucks
                 Arboretum Market about Feb. 2010, that" She had run out of financial aid money and she needs
                 someone to help her." Y'Il Starbucks district manager were too much into assuming that" Complaint

                 against Kristen Indiana was solved, and that there were not need for them to fire her, nor to fire her

                 manager as she refused to fire Kristen Indiana when I had asked her on September, 2009."

                 Y'll barista Kristen Indiana was slandering once in Starbucks Arboretum Market that "She needs to teach

                 American ladies in the region how to not like the complainant because she thinks that she is from

                 Indiana which had meant in her world from here while the complainant was always meant in her world one who isn
             from here."     Were I buying coffee, or were v"Il selling my reputation and my life in such coffee shop thru

                 y'lI Kristen Indiana barista?"

                 Y'll barista in Starbucks Montreal Quebec Canada at St. Catherine St. was just serving the criminal

                 interest of Kristen Indiana. VII Kristen Indiana barista used to slander in April, 2010:"He is stalker out

                 loud then she was found intruding my leased home backyard on or about Wednesday-Thursday mid-

                 April, 2010. Y'll barita had kept slandering he's suicide until I was poisoned by intruders sent by y'll

                 baristas while my doctors at ARC Fare West Blvd. were told that"l may be suicide." Y'lI Barista had

                 hacked my privacies and my populations privacies. She had done any slandering and libel possible to
                 put people off me.
                 Y'll barista Kristen Indiana has been consøirina on America for Syria while Syria has been boycuted by America foi
                 too lona since 2003 during the invasion to !raa & than durina Bombing of Lebanon Ex. Prime Minister Billionaire
                 Rafik Harriri on 14 February 2005 in Beyrout, Lebanon.
                 If you do not cease all related criminal slandering, defamatory public speech,

                 online libel, criminal gangs stalking, intrusions, hacking, violations to federal
                 privacies laws, utilizing bio-nuclear clouds, illicit WI-Fl intrusion, hacking, satellite

                 sabotage, wireless gps. Tracking, Stalking GPS.; Federal lawsuits will be brought

                 against y'll.



                 In addition, this shall serve as pre-suit letter demanding that y'11 provide us written assurance by May

                 13, 2020 that y'IIwiII cease and desist from making further anti origin defamatory public speech

                 slandering and criminal gangs stalking.




                                                                                                                              Page 4 of
LUY777UJI1                                                                                                                        '+1   I,)IUi




             If you do not comply with this cease and desist letter by the aforementioned date, a lawsuit may be
             filed in the appropriate Federal Court of proper jurisdiction seeking monetary damages as well as pursuing
             all available legal remedies for y 'II criminal defamatory public speech slandering, criminal stalking, criminal intrusion

              hiring private stalkers, hiring wireless gps. stalkers, hiring technolgist to attack while seeking biochemical poisoning and

             hacking my privacies.

             Sincerely


             Johnny Saturn




                                                                                                                                  Page 5 of
AO 440 (Rev. 06/12)   Summons   in a Civil Action (Page 2)


Civil Action No. I :20-cv-00442-LY-SH

                                                                  PROOF OF SERVICE
                      (This section should not be filed with the court unless required by                FeS R.    Civ. P. 4(l))



           This summons for (name ofindividual and title, fany)
was received by me on (date)

           IJ I personally served the summons on the individual at (place)
                                                                                       On (date)                              ;    or

                 I left the summons at the individual's residence or usual place of abode with (name)
                                                                        ,a person of suitable age and discretion who resides there,
           On (date)                                   ,   and mailed a copy to the individual's last known address; or

                 I served the summons on (name ofindividual)                                                                            ,   who is
               designated by law to accept service of process on behalf of (name of organization)
                                                                                       on (date)                              ;    or

           U     I returned the summons unexecuted because                                                                                     or

                 Other (specify):
                 Defendant A.B.I.A. was served by Certified U.S.P.S.



           My fees are $                       8.00 for travel and $                       for services, for a total of $                     8.00


           I declare under penalty of perjury that this information is true.



 Date: 04/26/2020
                                                                                                   Server 's signature

                                                                       JOHNNY SATURN
                                                                                               Printed name and title




                                                                       4710 Gray Fox Dr. Austin Tx. 76759
                                                                                                  Server address


 Additional information regarding attempted service, etc:
 A copy of filed lawsuit has been sent by certified U.S.P.S. to the defendant Austin Begstrom International Airport on 04/26/2020. A
 return signature receipt is supposed to be returned by mail when the defendant A.B.I.A. would receive the lawsuit copy by certified
 U.S.P.S. mail
Dear

U.S.   District Court Clerk



Please find attached:

       1- Amended Complaint.
       2-   Amended Default Judgment.
       3- Exhibit#1.
       4-   Exhibit#2.
       5-   Request to Amend Judgment.



Thanks

Johnny Saturn
                                                                                                                                                    S     Bril3Ud        '


          PRESS F!RLY ru                                                        :RESF1RMLY TO SEAL                                                       3535.SOd   Sn




                UNITEDSTI1TES                rT                                               PRIORITY
                POSTIlL SERVICE.                                 UNITEDSTI3TES
                                                                 POS1dL SER VIcE.             EXPRESS'                    fl1



        PRIORITY'
        EXPRESS




                 Thsohedofroe
                                                   (A


                                                           f'

                                                            5c
                                                                       or°H
                                                          Dloa000t.nA.n.dlat,°t°i
                                                               osro'mxtoma,onc. cre




                                                                           .


                                                                               )T
                                                                                               s(t
                                                                                                                                 Coo
                                                                                                                                 ono
                                                                                                                                       jmceyrsa
                                                                                                                                       I
                                                                                                                                                         nnnexp[B
                                                                                                                                                         $




                                                          TTmY                    i-                                 :'°r
                                                                                                                      0tOtilOOOO?7     105        onneyn, $0555



                                               I    LsJ
                                                    Li
                                                          F,rpI0.pnrOSPSt0ttInteOUtPtrOrca1I0t220.t1


                                                                PEELFROMThISCORNER
                                                                                                                       '°°°                  °"°'
    I   11111   IIIIIIlIIIIIHIII VII               Ep13EOCS2Q18
        PS10001000006                              OD:121/2x9112




    Money Back dc.rant., to U.S., nUnS APO/FF0/PPO, and Bal.ct International dntin.tiolrs. So, DM?'$ and mM at p..uap,.yonn to, yomylet.
*                                                                                                                                              details.
    Money Bask Scarcer., for U.S. dntln,tion. only.   For Oo,n.etio shipment,. nfl. maximum ,.ight ladS lb.. For lnt.rn.tlon.i ei,ipm.ntr. tha mepimom w.igirtOalbs.
